Exhibit 10.1
(NAVARRE CORPORATION LOGO) [c58218c5821800.gif]
Annual Incentive Plan
Fiscal Year 2011
Effective April 1, 2010 – March 31, 2011

 



--------------------------------------------------------------------------------



 



Contents
I. Purpose of the Plan
II. Eligibility
III. Administration
IV. Plan Design
V. Financial Objectives
VI. Individual Objectives
VII. Incentive Payments
VIII. Amendment, Suspension and Termination
IX. Unfunded Plan
X. Other Benefit and Compensation Programs
XI.Governing Law

     
Exhibit I:
Apportionment of Plan Objectives  
Exhibit II:
Payout Schedule for Sales Objective  
Exhibit III:
  Payout Schedule for EBITDA Objective

Page 2 of 9



--------------------------------------------------------------------------------



 



I. Purpose of the Plan
The purpose of the Annual Incentive Plan is to align all participants with the
business objectives of Navarre Corporation and its subsidiaries (the “Company”)
by motivating, rewarding and recognizing participants for their achievements and
contribution to the Company’s success.
The proposed plan is intended to stimulate and reward participants to implement
and achieve revenue growth.
II. Eligibility
Most management-level employees of the Company are eligible to participate in
the Plan. New hires must be employed prior to October 1st to be eligible for a
pro-rata incentive payment for that fiscal year. Participants that terminate
from the company, for any reason, prior to the date of the incentive payment,
will lose their eligibility to receive an incentive payment.
III. Administration
The Plan is administered by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”). The Chief Executive Officer of the
Company (the “CEO”) will make recommendations to the Compensation Committee
regarding participation, level of awards, changes to the Plan, financial
objectives, and other aspects of the Plan’s administration. The Compensation
Committee has the authority to interpret the Plan, and, subject to the Plan’s
provisions, to make and amend rules and to make all other decisions necessary
for the Plan’s administration. Any decision of the Compensation Committee in the
interpretation and administration of the Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. Specifically, the Compensation Committee has the authority to approve
payout percentages and to approve individual awards, including discretionary
awards, for the executive officers. The CEO has the authority to approve
individual awards, including discretionary awards, for other participants
consistent with the Plan.
IV. Plan Design
The Annual Incentive Plan has two components:

  •   Financial Objectives     •   Individual Objectives

The potential bonus payout is based on a participant’s level and type of
position and is determined as a percentage of the participant’s base salary
apportioned between the financial and individual components. That apportionment
is summarized in Exhibit I.

Page 3 of 9



--------------------------------------------------------------------------------



 



The annual “Bonus Pool” is the amount of money available for payout of bonuses
as determined by the Compensation Committee based upon the aggregate bonus
potential of all participants and the extent to which the Financial Objectives
and Individual Objectives have been achieved.
V. Financial Objectives
The following Financial Objectives are measured based on attainment of specific
levels of performance of the Company (or of a subsidiary, division, or
department thereof):

  •   Consolidated EBITDA target of $26.7M, inclusive of the Bonus Pool accrual.
    •   Consolidated Net Sales Target of $537.7M.     •   For participants that
are employees of a subsidiary of Navarre Corporation, the financial objectives
will be based upon subsidiary specific EBITDA and net sales targets. For
subsidiary performance above threshold but below target, the bonus payout will
be reduced proportionately.     •   The performance thresholds for the
objectives payout will be attainment of 80% or greater for EBITDA and 90% or
greater for net sales. Payment will be on a sliding scale. See Exhibits II and
III.

Growth Pool
If Consolidated EBITDA exceeds the EBITDA target, the Bonus Pool will be
increased by 25% of the amount that Consolidated EBITDA exceeds the EBITDA
target. Participants will share in the enhanced Bonus Pool on a pro-rata basis,
subject to the maximum payment provision in Paragraph VII herein. This provides
an enhanced incentive payout opportunity to participants which would be funded
through improvement in Consolidated EBITDA beyond targeted amounts.
VI. Individual Objectives
Goal Setting
Plan participants and their managers will share accountability for establishing
annual goals for the Individual Objectives component of the incentive plan.
Generally, participants will have a number of specific and measurable goals
which may be weighted or prioritized. These goals should tie directly to the
overall company, subsidiary, or department goals. Joint agreement on goals will
be confirmed with signatures of the participant and his/her manager. These goals
must be provided to Human Resources within two months of becoming eligible for
the Annual Incentive Plan.

Page 4 of 9



--------------------------------------------------------------------------------



 



Goal Monitoring
Participants will normally meet with their managers at least quarterly to review
progress on the established goals.
Goal Modification
Goals may be modified during the plan year if the business or the individual’s
position requires the change.
Goal Measurement
Plan participants and their managers will discuss the participant’s goal
achievement on their Individual Objectives and managers must submit the
achievement to HR for approval in a timely manner. The Compensation Committee
will evaluate and determine achievement of the CEO’s individual performance and
review the achievement for the other executive officers.
VII. Incentive Payments
Results and Adjustments
Actual business results for the fiscal year will be provided by the Chief
Financial Officer and approved by the Compensation Committee. The Compensation
Committee may approve adjustments to actual business results to reflect
organizational, operational, or other changes which have occurred during the
year, e.g., acquisitions, dispositions, expansions, contractions, material
non-recurring items of income or loss, extraordinary items, effects of
accounting changes or other events.
Discretionary Pool
The Compensation Committee has determined that a discretionary pool should also
be established to reward participants in the plan with exemplary performance.
The maximum amount of the discretionary pool is $500,000, which may or may not
be awarded in whole or in part.
Payments
Payments under the Plan will normally be paid within 45 days of the conclusion
of the Company’s annual audit by its certified public accountants. Payment will
be made for the number of full months that the participant held a qualifying
position during the plan year and amounts paid will be taxed in compliance with
Internal Revenue Service guidelines for bonuses. Checks for bonus payments will
normally be hand delivered in one-on-one meetings by the participant’s manager.

Page 5 of 9



--------------------------------------------------------------------------------



 



Maximum Payment
Notwithstanding anything to the contrary provided in this Plan, payouts to any
one participant will not exceed 150% of the participant’s target bonus.
Communication
After year-end closing, managers should meet individually with each participant
to communicate the final achievement on specific goals and communicate the
incentive payment amount. Human Resources will prepare a communication document
to assist managers to effectively communicate this information.
VIII. Amendment, Suspension and Termination
The Compensation Committee or the Board of Directors may at any time, and
without prior notice, terminate, suspend, amend or modify this Plan or any
incentive payments under the Plan not yet paid. No payments pursuant under this
Plan will be made during any suspension of the Plan or after its termination.
IX. Unfunded Plan
The Plan is unfunded and the Company shall not be required to segregate any
assets for incentive payments under the Plan.
X. Other Benefit and Compensation Programs
Payments received by a participant under this Plan shall not be deemed a part of
a participant’s regular, recurring compensation for purposes of the termination,
indemnity or severance pay law of any state and shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement provided by the Company unless
expressly so provided by such other plan, contract or arrangement. Nothing in
the Plan shall be construed as a contractual payment obligation or guarantee of
employment for any participant.
XI. Governing Law
To the extent that Federal laws do not otherwise control, the Plan and all
determinations made and actions taken pursuant to the Plan shall be governed by
the laws of Minnesota and construed accordingly.

Page 6 of 9



--------------------------------------------------------------------------------



 



Exhibit I
Apportionment of Plan Financial and Individual Objectives:

                                              Consolidated   Subsidiary  
Consolidated Net   Subsidiary   Individual Job Level   EBITDA   EBITDA   Sales  
Net Sales   Objectives
Corporate CEO and CFO
    65 %             25 %             10 %  
Subsidiary Presidents
            65 %             25 %     10 %  
Corporate VP’s
    55 %             25 %             20 %  
Subsidiary VP’s
            55 %             25 %     20 %  
Corporate Directors
    40 %             30 %             30 %  
Subsidiary Directors
            40 %             30 %     30 %  
Corporate Managers
    40 %             30 %             30 %  
Subsidiary Managers
            40 %             30 %     30 %

Page 7 of 9



--------------------------------------------------------------------------------



 



Exhibit II
Annual Incentive Plan
FY11 Payout Schedule for Net Sales Objective

                      Percent of   Payout     Target   % Target     100 %     
100 % 
 
    99 %     90 %
 
    98 %     80 %
 
    97 %     70 %
 
    96 %     60 %
 
    95 %     50 %
 
    94 %     40 %
 
    93 %     30 %
 
    92 %     20 %
 
    91 %     10 %
 
    90 %     5.0 %
Minimum for Sales
    90 %     5 %
 
  Below 90%   0% Payout

Threshold
Sales — 90% or higher of target must be achieved and is paid out on a sliding
scale

Page 8 of 9



--------------------------------------------------------------------------------



 



Exhibit III
Annual Incentive Plan
Payout Schedule for EBITDA Objective

                      Percent of   Payout     Target   % Target     100 %    
100 %
 
    99 %     97.5 %
 
    98 %     95 %
 
    97 %     90 %
 
    96 %     85 %
 
    95 %     80 %
 
    94 %     75 %
 
    93 %     70 %
 
    92 %     65 %
 
    91 %     60 %
 
    90 %     55 %
 
    89 %     50 %
 
    88 %     45 %
 
    87 %     40 %
 
    86 %     35 %
 
    85 %     30 %
 
    84 %     25 %
 
    83 %     20 %
 
    82 %     15 %
 
    81 %     10 %
Minimum for EBITDA
    80 %     5 %
 
  Below 80%   0% Payout

Threshold
EBITDA — 80% or higher of target must be achieved and is paid out on a sliding
scale

Page 9 of 9